Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered March 18, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Defendant contends that County Court improperly denied defense counsel’s pretrial motions to suppress evidence and, alternatively, that he was denied the effective assistance of counsel by defense counsel’s failure to make these motions in a timely and competent manner. We find, contrary to defendant’s argument, that he voluntarily and intelligently waived his right to appeal from County Court’s pretrial rulings (see, People v Condon, 184 AD2d 879; People v Darling, 183 AD2d 950, lv denied 80 NY2d 902). Any challenge to the effectiveness of counsel in relation to these rulings is thus precluded on this direct appeal (see, supra). Review is further precluded by defendant’s failure to move in County Court to withdraw or to vacate his guilty plea (see, People v Ferguson, 192 AD2d 800).
Mikoll, J. P., Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the judgment is affirmed.